ANSTEAD, Judge,
dissenting.
Since, as the majority opinion indicates, the present law in Florida supports the admission of evidence of the cost of annuities as one way to compute the present value of future economic damages, I believe we are compelled to hold that the trial court erred in excluding such evidence here with reference to future medical expenses.
I can see no valid basis for allowing evidence of the cost of annuities for loss of income in the future, but not allowing annuity evidence for covering medical expenses to be incurred in the future. In both instances, the jury is faced with the task of calculating what sum of money awarded today will provide the injured person with the money to either replace lost income or to pay for medical treatment needed in a distant year.
It may well be that the cost of annuities will not be the fairest or most reasonable way of assuring future compensation. However, that is the stuff that trials are made of. We permit the litigants to present competent and relevant evidence on all sides of the issue, and leave it to them to convince the trier of fact of the best means of assuring that a deserving claimant is fairly compensated. We are faced with precedent that allows annuity evidence on future economic losses, and I believe we are bound by that precedent.